485 F.2d 1388
BORG-WARNER ACCEPTANCE CORPORATION, a body corporate, Appellee,v.Anthony J. ROSSI, Individually and trading as RossiRefrigeration Sales and Service, Appellant.
No. 73-1205.
United States Court of Appeals,Fourth Circuit.
Argued Oct. 4, 1973.Decided Nov. 5, 1973.

William F. Mosner, Towson, Md.  (Joseph K. Pokorny, Towson, Md., on brief), for appellant.
Mitchell Stevan, Baltimore, Md.  (Sagner, Stevan & Harris, Baltimore, Md., on brief), for appellee.
Before BRYAN, Senior Circuit Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:


1
Appellee Borg-Warner Acceptance Corporation held the promissory note, with supporting lien documents, representing the deferred balance of $16,323.00 owing by Anthony J. Rossi to Cryocool, Inc. for the purchase price of certain refrigerator systems.  Upon Rossi's default in this obligation, appellee sued him in the District Court for this amount.  From a judgment in favor of the appellee, Rossi appeals.


2
After review of the record and consideration of the arguments of counsel, on brief and orally, we affirm for reasons assigned in the opinion of the District Judge.  Borg-Warner Acceptance Corporation, etc. v. Rossi, etc., 365 F. Supp. 56, D.C.M.D.1972.


3
Affirmed.